Case 3:18-cv-04881-JSC Document 260-4 Filed 03/25/21 Page 1 of 7




                EXHIBIT C
    Case 3:18-cv-04881-JSC Document 260-4 Filed 03/25/21 Page 2 of 7


                                             Pages 1 - 20

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Jacqueline Scott Corley, Magistrate Judge

EMILY FAIRBAIRN and MALCOLM      )
FAIRBAIRN,                       )
                                 )
           Plaintiffs,           )
                                 )
  VS.                            )       NO. C 18-04881 JSC
                                 )
FIDELITY INVESTMENTS             )
CHARITABLE GIFT FUND,            )
                                 )
           Defendant.            )
_________________________________)

                               San Francisco, California
                               Wednesday, September 16, 2020

     TRANSCRIPT OF OFFICIAL ELECTRONIC SOUND RECORDING

           OF REMOTE ZOOM VIDEOCONFERENCE PROCEEDINGS

                9:00 A.M. - 9:23 A.M. = 23 MINUTES


APPEARANCES VIA ZOOM:

For Plaintiffs:
                          STRIS & MAHER LLP
                          28 Elm Street, Second Floor
                          Montpelier, Vermont 05602
                    BY:   BRIDGET ASAY, ATTORNEY AT LAW




           (APPEARANCES CONTINUED ON FOLLOWING PAGE)



TRANSCRIBED BY:    ANA M. DUB, CSR NO. 7445
                   RMR, RDR, CRR, CCRR, CRG, CCG
         Case 3:18-cv-04881-JSC Document 260-4 Filed 03/25/21 Page 3 of 7   2


1    APPEARANCES VIA ZOOM:     (CONTINUED)

2    For Plaintiffs:

3                              STRIS & MAHER LLP
                               725 South Figueroa Street, Suite 1830
4                              Los Angeles, California 90017
                         BY:   PETER K. STRIS, ATTORNEY AT LAW
5                              ELIZABETH R. BRANNEN, ATTORNEY AT LAW
                               RACHANA A. PATHAK, ATTORNEY AT LAW
6                              THOMAS RUBINSKY, ATTORNEY AT LAW

7    For Defendant:

8                              WILMERHALE LLP
                               350 South Grand Avenue, Suite 2100
9                              Los Angeles, California 90071
                         BY:   DAVID C. MARCUS, ATTORNEY AT LAW
10                             CHRISTOPHER CASAMASSIMA, ATTORNEY AT LAW
                               SARAH R. FRAZIER, ATTORNEY AT LAW
11                             ANDREW S. DULBERG, ATTORNEY AT LAW

12

13

14

15

16

17

18

19

20

21

22

23

24

25
         Case 3:18-cv-04881-JSC Document 260-4 Filed 03/25/21 Page 4 of 7     5


1    a certain amount of time per page.

2         And so each side would have the same amount of time, and

3    just, we would assign a certain amount of time per page.           I

4    don't know what that is yet.      I'll address that at the pretrial

5    conference.   So, one thing.

6         Then the other thing is sort of the document -- exhibit

7    list is enormously long as well.       What I think -- I talked this

8    over with my law clerk.     I don't want any hard copies of

9    anything until after the trial because, no doubt, the actual

10   exhibits admitted will be a small portion of that list, and so

11   then I can get just one binder with the admitted documents

12   only.

13        In advance of trial, of course, I think the way to do it

14   is through Dropbox, or Box.com is what they used in

15   Judge Chen's case.    I don't have a preference.       Just as long as

16   you share it with me and I can share it with my clerk and with

17   Ms. Means as well.    And then it was just as if it was a binder,

18   but digitally, with all the exhibits in order, usually

19   plaintiffs and then defendants.

20        But then, in addition, what they did -- and I think would

21   be helpful for everyone here -- is they created separate

22   witness folders.    And each witness folder were the exhibits the

23   party intended to use.     Obviously, something may come up and we

24   have to get another exhibit.      But that way, for that witness

25   for that day, we'll have a file with all that witness's planned
           Case 3:18-cv-04881-JSC Document 260-4 Filed 03/25/21 Page 5 of 7      6


1    exhibits, plus the deposition transcript in case that's used

2    for impeachment or refreshing recollection or whatever.             We'll

3    all have it in a file, digital file right there that we can get

4    to.    So that's how I would suggest we do it that way.

5           And then, during the trial, you just share screen.           At

6    this point, it would be up on the Elmo, or however it would be.

7    We can share screen.

8           But what I plan to do is, at least with certain important

9    documents, put them on my hard drive on another computer so I

10   can pull them up and look at them separate from the sharing

11   screen.    Sometimes we have bandwidth issues or things like

12   that.

13          And the other thing, in terms of who are we going to see.

14   Of course, this is a trial and it will be public.            Normally,

15   our public trials, not that many people are interested and

16   there's only a handful of people in the courtroom.            This will

17   be open to, actually, the entire world.          I have no idea how

18   many people will be watching, but it will be public.            It will

19   be a webinar.

20          But the screen, I think the best way to do it is for

21   witnesses, you'll see the witness, the lawyer asking the

22   questions, one -- right? -- each side can designate only one,

23   and the lawyer who would be defending the witness, and me so

24   that the screen would only have four people on it.            I don't

25   even think the court reporter we need to see, although we need
         Case 3:18-cv-04881-JSC Document 260-4 Filed 03/25/21 Page 6 of 7     12


1    confident.

2         However you want to present it to me, I don't know.           And

3    you can decide how to present it to me one way or the other.

4    Maybe I shouldn't -- who has the burden -- whoever it is, just

5    have it presented to me so I can decide it on October 1st.

6             MR. STRIS:    Understood.

7             THE COURT:    And you guys can come up with whatever you

8    think is the best way to do it, because I don't know the depth

9    of what the argument is on either side.

10            MR. MARCUS:     Your Honor, if the other side is done, I

11   have a few issues I wanted to follow up on, but I didn't want

12   to step in front of them.

13            MR. STRIS:    I had nothing further.       I don't know if

14   Beth is off of mute or that's been resolved.

15            MR. MARCUS:     Sure.

16        So, Your Honor, couple of the details and then a couple of

17   larger issues, although I'll be very brief.

18        First, we had thought about providing witnesses with a

19   binder of hard documents that would be sealed and be sent to

20   them, both cross and direct; and then they'd open it in front

21   of the Court, which might make it easier for them to work with,

22   while we'd all be working with electronic documents.

23        Does the Court have any view on that?

24            THE COURT:    Certainly, I don't object to them having

25   the exhibits in front of them.
         Case 3:18-cv-04881-JSC Document 260-4 Filed 03/25/21 Page 7 of 7


1

2                         CERTIFICATE OF TRANSCRIBER

3

4              I, ANA M. DUB, CSR NO. 7445, RDR, CRR, CCRR, CRG, CCG,

5    certify that the foregoing is a true and correct transcript, to

6    the best of my ability, of the above pages of the official

7    electronic sound recording provided to me by the U.S. District

8    Court, Northern District of California, of the proceedings

9    taken on the date and time previously stated in the above

10   matter.

11               I further certify that I am neither counsel for,

12   related to, nor employed by any of the parties to the action in

13   which this hearing was taken; and, further, that I am not

14   financially nor otherwise interested in the outcome of the

15   action.

16

17   DATE:     Friday, September 18, 2020

18

19

20

21

22           __________________________________________________

23           Ana M. Dub, CSR No. 7445, RDR, CRR, CCRR, CRG, CCG

24

25
